DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogendoorn et al. (U.S. 6,253,597). Hogendoorn et al. teaches a shaped metal container (shown in figure 1(c)) comprising a container middle section connected at one end to a container bottom section (lower end in figures 1(a)-(c)) , and at the other end to a top section (at lead line 2 in figure 1(c)), at least part of the container top section, the container middle section and/or the container bottom section being shaped by necking and another part being shaped by outwardly shaping (figures 1(b), 2; claim 1 lines 3-6), such that at least one of the middle section diameter Dm, the bottom section diameter Db, and the top section diameter Dt is greater than, and at least one of the middle section diameter Dm, the bottom section diameter Db and the top section diameter Dt is smaller than the cylinder diameter Dc of the container preform from which the shaped metal container has been made (the bottom section diameter is larger than the preform diameter and the top section diameter is smaller than the preform diameter).

Regarding claim 13, the container middle section is outwardly shaped (figure 2), and the diameter Dm is greater than the diameter Dc (figure 2), and the bottom section is outwardly shaped with the diameter Db greater than the diameter De (figure 1(c)).

Regarding claim 14, the container top section, container middle section and/or container bottom section is/are provided with inwardly and/or outwardly extending strengthening of aesthetic structures (the container middle section is provided with inwardly and/or outwardly extending strengthening or aesthetic structures; figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hogendoorn et al. (U.S. 6,253,597) in view of Kennedy (U.S. 4,643,330).  The container of Hogendoorn et al. discloses the claimed invention except for forming a thread and/or a bead in the necked top section.  Kennedy teaches that it is known to form a container and forming a thread and/or a bead in the necked top section (see interrupted thread 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the step of forming a thread and/or a bead in the necked top section, as taught by Kennedy, in order to provide means to secure a closure thereto.

Claims 33-35, 37, 38 and 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hogendoorn et al. (U.S. 6,253,597) in view of Kajihara et al. (U.S. 2008/0302454).  
Regarding claim 33, Hogendoorn et al. discloses the claimed invention except for the annealing step causes a rounded grain structure with an average aspect ratio in the range of less than 4 to 1.  Kajihara et al. teaches that it is known to provide a method of making a metal container wherein a section has a rounded grain structure with an average aspect ratio in the range of less than 4 to 1 (see paragraphs [0084]-[0087]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the annealing step causing a rounded grain structure with an average aspect ratio in the range of less than 4 to 1, as taught by Kajihara et al., in order to maintain the strength of the bottle after heat treatment, as disclosed in paragraph [0085] of Kajihara et al.

Regarding claim 34, Kajihara et al. teaches that it is known to have a ratio less than 2 (paragraph [0086]), although it is not preferred in the Kajihara et al.  

Regarding claim 35, the work hardened rolled sheet-metal is a work hardened aluminum alloy (col. 3 lines 21-24 of Hogendoorn et al.).

Regarding claim 37, Hogendoorn et al. discloses the claimed invention except for the annealing step causes a rounded grain structure.  Kajihara et al. teaches that it is known to provide a method of making a metal container wherein a section has a rounded grain structure (see paragraphs [0084]-[0087]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the annealing step causing a rounded grain structure, as taught by Kajihara et al., in order to maintain the strength of the bottle after heat treatment, as disclosed in paragraph [0085] of Kajihara et al.

Regarding claim 38, the limitation that the annealing is performed at a temperature of between 350°C and 454°C, is process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 40, Kajihara et al. teaches that it is known to have a ratio less than 2 (paragraph [0086]), although it is not preferred in the Kajihara et al. 
Regarding claim 41, the at least one section along the sidewall is a horizontal section located at a particular height of the sidewall that extends around the sidewall (figure 1(c) at lower portion of sidewall).

Regarding claim 42, Hogendoorn et al. discloses the claimed invention except for the grains on opposing sides of the at least one section along the sidewall have an average aspect ratio higher than the average aspect ratio of the at least one section along the sidewall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the grains on opposing sides of the at least one section along the sidewall have an average aspect ratio higher than the average aspect ratio of the at least one section along the sidewall, in order to provide a container of sufficient strength and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 43, Hogendoorn et al. discloses the claimed invention except for the grains on opposing sides of the at least one section along the sidewall have average aspect ratios, respectively, that are higher than and lower than the average aspect ratio of the at least one section along the sidewall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the grains on opposing sides of the at least one section along the sidewall have average aspect ratios, respectively, that are higher than and lower than the average aspect ratio of the at least one section along the sidewall, in order to provide a container of sufficient strength and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 44,  the work hardened rolled sheet-metal is a work hardened aluminum alloy (col. 3 lines 21-24 of Hogendoorn et al.).

Regarding claim 45, Hogendoorn et al. discloses the claimed invention except for the wall thickness of around 0.15 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the wall thickness of around 0.15 mm, in order to provide a container of sufficient strength using as little material as possible and since change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 46, the limitation regarding the annealing, is process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).46. (New) The shaped metal container according to claim 39, wherein the at least one section of the container has a rounded grain structure created by annealing.

Regarding claim 47, the limitation that the annealing is performed at a temperature of between 350°C and 454°C, is process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).47. (New) The shaped metal container according to claim 46, wherein annealing is performed at a temperature of between 350°C and 454°C.

Regarding claim 48, Hogendoorn et al. teaches a shaped metal container (figure 1(c)) comprising a container middle section connected at one end to a container bottom section (lower section), and at the other end to a top section (neck portion), wherein the container top section, container middle section and/or container bottom section comprises a work hardened rolled sheet-metal.  Hogendoorn et al. discloses the claimed invention except for the annealing step causes a rounded grain structure with an average aspect ratio in the range of less than 4 to 1.  Kajihara et al. teaches that it is known to provide a method of making a metal container wherein a section has a rounded grain structure with an average aspect ratio in the range of less than 4 to 1 (see paragraphs [0084]-[0087]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the annealing step causing a rounded grain structure with an average aspect ratio in the range of less than 4 to 1, as taught by Kajihara et al., in order to maintain the strength of the bottle after heat treatment, as disclosed in paragraph [0085] of Kajihara et al.

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hogendoorn et al. (U.S. 6,253,597).  Hogendoorn et al. discloses the claimed invention except for the wall thickness of around 0.15 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hogendoorn et al. with the wall thickness of around 0.15 mm, in order to provide a container of sufficient strength using as little material as possible and since change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Hogendoorn does not teach a container preform.  The examiner disagrees with this position.  A preform is a container with a shape prior to a final forming step to complete the container.  The container shown in figure 1c of Hogendoorn is a container shape prior to the final formation step.  Figure 1c of Hogendoorn depicts an intermediate product prior to the inflating step shown in figure 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/NIKI M ELOSHWAY/Examiner, Art Unit 3736